            Case 2:17-cv-00083-GMN-VCF Document 211 Filed 06/23/20 Page 1 of 2




1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                        ***

4
      BART STREET III, a Nebraska Limited Liability
5     Company,
6                           Plaintiff,                      Case No. 2:17-cv-00083-GMN-VCF
7     vs.
                                                            ORDER REGARDING SETTLEMENT
8                                                           CONFERENCE
      ACC ENTERPRISES, LLC, a Nevada
9
      Limited Liability Company; ACC
      INDUSTRIES, INC., a Nevada corporation;
10    CALVADA PARTNERS, LLC, a Nevada
      Limited Liability Company,
11
                             Defendants.
12
             The settlement conference in this matter has been SCHEDULED for 10:00 AM, June 29, 2020,
13
     in the chambers of the undersigned United States Magistrate Judge, Cam Ferenbach, located on the third
14
     floor of the Lloyd D. George United States Courthouse, 333 Las Vegas Boulevard South, Ste. 3005, Las
15
     Vegas, Nevada.
16
             The Court is closely following and reinforcing the guidelines from the CDC and other relevant
17
     health authorities and is taking precautionary measures to limit the potential spread of the COVID-19
18
     virus. For example:
19

20           •       All visitors to the courthouse will be required to maintain a social distance of at least six
             feet and either wash their hands or use hand sanitizer before entering the courtroom.
21
             •       Inside the courtrooms, conference rooms, chairs, tables, and microphones that have been
22           used will be cleaned after each Settlement Conference. Counsel (parties) are encouraged to bring
             disinfectant wipes to clean the surfaces to their own comfort level as well.
23

24
             •     Settlement Conference attendees are encouraged to bring and wear personal protective
             equipment including face masks, gloves, or other protective coverings.
25
          Case 2:17-cv-00083-GMN-VCF Document 211 Filed 06/23/20 Page 2 of 2




1           If you do not feel well, contact chambers (702)464-5540 immediately to reschedule this

2    settlement conference or make arrangements to attend it remotely. DO NOT COME TO THE

3    COURTHOUSE IF YOU ARE EXPERIENCING FLU-LIKE SYMPTOMS such as a cough, fever,

4    or shortness of breath, or if you have been in contact with anyone who has been recently diagnosed

5    with a COVID-19 infection. Refer to Temporary General Order 2020-02 for additional courthouse-

6    access policies and procedures.

7           If a party prefers to appear by video conference, the party must notify chambers (702-464-5540)

8    of that decision by noon, June 25, 2020. If a party is appearing by video conference, it is responsibility

9    of that party to set-up and coordinate the video conference for the settlement conference and be prepared

10   to do a test run of the video conference in the afternoon of June 25, 2020.

11

12          DATED this 23rd day of June, 2020.

13

14
                                                                  _________________________
15                                                                CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25
